OPINION OF THE COURT
PER CURIAM:
In the case of In re Silverberg, 459 Pa. 107, 327 A.2d 106 (1974), we held that:
“ . . . appellants are entitled to a new disciplinary hearing at which no use of their prior claim of the privilege against self-incrimination should be permitted.” At page 113.
On remand the special disciplinary court did not conduct a new hearing but merely reconsidered the record of the prior hearing, purporting to disregard the tainted evidence that had been introduced therein. We hold that this procedure failed to comply with our mandate in Silverberg.
The order of the special disciplinary court is vacated and the matter is remanded to that court for a new disciplinary hearing in compliance with our prior order.
POMEROY filed a dissenting opinion in which JONES, C. J., and NIX, J., join.